
	

113 S1081 IS: Military Whistleblower Protection Enhancement Act of 2013
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1081
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Warner (for himself
			 and Mr. Kaine) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to expand and
		  enhance authorities on protected communications of members of the Armed Forces,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Whistleblower Protection
			 Enhancement Act of 2013.
		2.Expansion and
			 enhancement of authorities relating protected communications of members of the
			 Armed Forces and prohibited retaliatory actions
			(a)Expansion of
			 prohibited retaliatory personnel actionsSubsection (b) of
			 section 1034 of title 10, United States Code, is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (A), by striking or at the end;
					(B)in subparagraph
			 (B)—
						(i)in
			 clause (i), by inserting or a representative of a Member of
			 Congress after a Member of Congress;
						(ii)in
			 clause (iv), by striking or at the end;
						(iii)by
			 redesignating clause (v) as clause (vi);
						(iv)by
			 inserting after clause (v) the following new clause (v):
							
								(v)a court, grand jury, or
				court-martial proceeding, or an authorized official of the Department of
				Justice or another law enforcement agency;
				or
								; and
						(v)in
			 clause (vi), as redesignated by clause (iii) of this subparagraph, by striking
			 the period at the end and inserting ; or; and
						(C)by adding at the
			 end the following new subparagraph:
						
							(C)testimony, or otherwise participating
				in or assisting in an investigation or proceeding related to a communication
				under subparagraph (A) or (B), or filing, causing to be filed, participating
				in, or otherwise assisting in an action brought under this
				section.
							;
				and
					(2)in paragraph (2),
			 by inserting after any favorable action the following: ,
			 or a significant change in a member's duties, responsibilities, or working
			 conditions.
				(b)Inspector
			 General investigations of allegationsSubsection (c) of such
			 section is amended—
				(1)in paragraph (1),
			 by striking paragraph (3) and inserting paragraph
			 (4);
				(2)in paragraph (2),
			 by striking subparagraph (A) and inserting the following new subparagraph
			 (A):
					
						(A)Any violation of any law, rule, or
				regulation, including a law or regulation prohibiting rape, sexual assault, or
				other sexual misconduct in sections 920 through 920c of this title (articles
				120 through 120c of the Uniform Code of Military Justice), sexual harassment or
				unlawful
				discrimination.
						;
				(3)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6),
			 respectively;
				(4)by inserting
			 after paragraph (2) the following new paragraph (3):
					
						(3)A communication described in
				paragraph (2) shall not be excluded from the protections provided in this
				section because—
							(A)the communication was made to a person
				who participated in an activity that the member reasonably believed to be
				covered by paragraph (2);
							(B)the communication revealed information
				that had previously been communicated;
							(C)of the member’s motive for making the
				communication;
							(D)the communication was not made in
				writing;
							(E)the communication was made while the
				member was off duty;
							(F)the communication was made during the
				normal course of duties of the
				member.
							;
				(5)in subparagraph
			 (D) of paragraph (4), as redesignated by paragraph (3) of this subsection, by
			 inserting before the period at the end of the second sentence the following:
			 , with the consent of the member; and
				(6)in paragraph (5),
			 as so redesignated—
					(A)by striking
			 paragraph (3)(A) and inserting paragraph
			 (4)(A);
					(B)by striking
			 paragraph (3)(D) and inserting paragraph (4)(D);
			 and
					(C)by striking
			 60 days and inserting one year.
					(c)Inspector
			 General investigations of underlying allegationsSubsection (d)
			 of such section is amended by striking subparagraph (A) or (B) of
			 subsection (c)(2) and inserting subparagraph (A), (B), or (C) of
			 subsection (c)(2).
			(d)Reports on
			 investigationsSubsection (e) of such section is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 subsection (c)(3)(E) both places it appears and inserting
			 subsection (c)(4)(E);
					(B)by striking
			 the Secretary of Defense and inserting the Secretary of
			 the military department concerned; and
					(C)by striking
			 to the Secretary, and inserting to such
			 Secretary,;
					(2)in paragraph (3),
			 by striking the Secretary of Defense and inserting the
			 Secretary of the military department concerned; and
				(3)in paragraph (4),
			 by striking the second sentence and inserting the following new sentence:
			 The report shall include an explicit determination as to whether a
			 personnel action prohibited by subsection (b) has occurred and a recommendation
			 as to the disposition of the complaint, including appropriate corrective action
			 for the member..
				(e)Action in case
			 of violationsSuch section is further amended—
				(1)by redesignating
			 subsections (f), (g), (h), and (i) as subsections (g), (h), (j), and (k),
			 respectively; and
				(2)by inserting
			 after subsection (e) the following new subsection (f):
					
						(f)Action in case
				of violations(1)If an Inspector General
				reports under subsection (e) that a personnel action prohibited by subsection
				(b) has occurred, not later than 30 days after receiving such report from the
				Inspector General, the Secretary of Homeland Security or the Secretary of the
				military department concerned, as applicable, shall order such action as is
				necessary to correct the record of a personnel action prohibited by subsection
				(b), taking into account the recommendations in the report by the Inspector
				General. Such Secretary shall take any appropriate disciplinary action against
				the individual who committed such prohibited personnel action.
							(2)If the Secretary of Homeland Security
				or the Secretary of the military department concerned, as applicable,
				determines that an order for corrective or disciplinary action is not
				appropriate, not later than 30 days after making the determination, such
				Secretary shall—
								(A)provide to the Secretary of Defense,
				the Committees on Armed Services of the Senate and the House of
				Representatives, and the member or former member, a notice of the determination
				and the reasons for not taking action; or
								(B)refer the report to the appropriate
				board for the correction of military records for further review under
				subsection
				(g).
								.
				(f)Correction of
			 recordsSubsection (g) of such section, as redesignated by
			 subsection (e)(1) of this section, is further amended—
				(1)in paragraph (1),
			 by striking may review and inserting shall
			 review;
				(2)in paragraph
			 (2)(C), by striking may and inserting upon the request of
			 the member or former member, after an initial determination that a complaint is
			 not frivolous and has not previously been addressed by the board,
			 shall; and
				(3)in paragraph
			 (3)—
					(A)in the matter
			 preceding subparagraph (A), by striking board elects to hold and
			 inserting board holds; and
					(B)in subparagraph
			 (A)—
						(i)by
			 striking may be provided and inserting shall be
			 provided; and
						(ii)in
			 clause (ii), by striking the case is unusually complex or otherwise
			 requires and inserting the member or former member would benefit
			 from.
						(g)ReviewSubsection
			 (h) of such section, as redesignated by subsection (e)(1) of this section, is
			 further amended by striking subsection (f) and inserting
			 subsection (g).
			(h)Burdens of
			 proofSuch section is further amended by inserting after
			 subsection (h), as so redesignated, the following new subsection (i):
				
					(i)Burdens of
				proofThe burdens of proof specified in section 1221(e) of title
				5 shall apply in any investigation conducted by an Inspector General, and any
				review conducted by the Secretary of Defense, the Secretary of Homeland
				Security, and any board for the correction of military records, under this
				section.
					.
			(i)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 30 days after the date of the enactment of this Act, and shall
			 apply with respect to allegations pending or submitted under section 1034 of
			 title 10, United States Code, on or after that date.
			
